Matter of Walker v Annucci (2018 NY Slip Op 02860)





Matter of Walker v Annucci


2018 NY Slip Op 02860


Decided on April 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 26, 2018

525423

[*1]In the Matter of CARLTON WALKER, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: March 2, 2018

Before: Garry, P.J., McCarthy, Lynch, Devine and Pritzker, JJ.


Carlton Walker, Malone, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. Inasmuch as petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot
(see Matter of Morgan v Venettozzi, 156 AD3d 1107, 1107 [2017]; Matter of Ortega v Lee, 156 AD3d 1084, 1085 [2017]). As the record reflects that petitioner paid a reduced filing fee of $15, and he has requested a refund thereof, we grant such request for reimbursement of that amount.
Garry, P.J., McCarthy, Lynch, Devine and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.